Case 1:21-cr-00371-BMC-TAM Document 12-1 Filed 07/21/21 Page 1 of 1 PageID #: 115

                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
  RCH                                                271 Cadman Plaza East
  F. #2018R01309                                     Brooklyn, New York 11201



                                                     July 20, 2021

  By E-mail

  The HONORABLE ROBERT M. LEVY
  United States Magistrate Judge
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11201

                Re:    United States v. Rashid Sultan Rashid Al Malik Alshahhi, et al.
                       Criminal Docket No. 21-371 (BMC)                                .

  Dear Judge Levy:

                  The government respectfully moves for an order unsealing the above-captioned
  matter in its entirety.

                                                     Respectfully submitted,

                                                     JACQUELYN M. KASULIS
                                                     Acting United States Attorney

                                             By:               /s/
                                                     Ryan C. Harris
                                                     Assistant U.S. Attorney
                                                     (718) 254-6489
  Enclosure

  cc:    Clerk of Court (by ECF)
